     Case 1:20-cv-01205-MKV Document 15 Filed 10/26/20 Page 1 of 2




DAVID D. LIN (DL-3666)
LAUREN VALLI (LV-7672)
LEWIS & LIN, LLC
81 Prospect Street, Suite 8001
Brooklyn, NY 11201
David@iLawco.com
Lauren@iLawco.com
Telephone: (718) 243-9323
Facsimile: (718) 243-9326

Attorneys for Plaintiffs
DR. MUHAMMAD MIRZA and
ALLIED MEDICAL AND DIAGNOSTIC SERVICES, LLC

                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

 DR. MUHAMMAD MIRZA and ALLIED
 MEDICAL AND DIAGNOSTIC                          NOTICE OF VOLUNTARY
 SERVICES, LLC,                                  DISMISSAL PURSUANT TO
                                                 F.R.C.P. 41(a)(1)(A)(i)

                                 Plaintiffs,

        vs.                                      Case No: 1:20-cv-01205-MKV

 JOHN DOES #1-4,


                                 Defendants.




       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the

plaintiffs by their counsel hereby give notice that the above captioned action is

voluntarily dismissed, without prejudice.


Dated: Brooklyn, New York
       October 26, 2020


                                        LEWIS & LIN, LLC
Case 1:20-cv-01205-MKV Document 15 Filed 10/26/20 Page 2 of 2




                        By: __/s/ David D. Lin_____
                               David D. Lin
                               Lauren Valli
                               81 Prospect Street
                               Suite 8001
                               Brooklyn, NY 11201
                               Tel: (718) 243-9323
                               Fax: (718) 243-9326
                               Email: David@iLawco.com


                              Counsel for Plaintiffs




                             2
